Exhibit 10.6

AMENDMENT NUMBER TWO TO EMPLOYMENT AGREEMENT

This Amendment Number Two to Employment Agreement (this “Amendment”) is made and
entered into as of March 8, 2012 by and between Carmike Cinemas, Inc.
(“Carmike”) and S. David Passman III ( “Executive”).

WHEREAS, Carmike and Executive entered into an Employment Agreement dated as of
June 4, 2009, as amended by Amendment No. 1 thereto dated as of March 29, 2010
(the “Employment Agreement”), pursuant to which Carmike employs Executive as its
President and Chief Executive Officer;

WHEREAS, Carmike and Executive desire to amend the Employment Agreement to
increase the monthly apartment allowance to $4,000, to remove references to
Executive’s relocation of his residence to Columbus, Georgia and to clarify
certain provisions for purposes of Section 409A of the Internal Revenue Code of
1986, as amended;

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth herein, Carmike and Executive hereby amend the Employment
Agreement as follows, effective as of March 8, 2012:

1.

By amending Section 4.1, Reimbursement, to read as follows:

Reimbursement. Carmike shall reimburse Executive for (or, at Carmike’s option,
pay) all reasonable and proper business travel and other out-of pocket expenses
incurred by Executive in the performance of his duties and responsibilities to
Carmike during the Term. All reimbursable expenses shall be appropriately
documented in reasonable detail by Executive upon submission of any request for
reimbursement, and in a format and manner consistent with Carmike’s expense
reporting and reimbursement policies. The following provisions shall apply to
all taxable reimbursement of expenses, including the reimbursements (and
compensation for income taxes or tax liability) described in Sections 4.2, 4.3
and 7.1(d), to the extent that such taxable reimbursement is a payment of
deferred compensation from a “nonqualified deferred compensation plan” (as
defined in Treas. Reg. § 1.409A-1(a)): All approved reimbursements for which
appropriate invoices are presented shall be paid within a reasonable time and
not later than the last day of the calendar year following the calendar year in
which the reimbursed expense was incurred. Any expenses reimbursed during any
calendar year will not affect the expenses reimbursed by Carmike in another
calendar year. Executive’s right to reimbursement of expenses is not subject to
liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

2.

By amending Section 4.3, Apartment Allowance, to read as follows:

Apartment Allowance. Executive shall be entitled to reimbursement for reasonable
expenses incurred to lease an apartment in Columbus, Georgia, up to, but not
exceeding $4,000 per calendar month. If any expense reimbursed pursuant to this
§ 4.3 is considered taxable income to Executive, Carmike shall compensate
Executive for any income taxes owed by Executive related to such reimbursement,
such that after such income taxes have been paid, the apartment expenses are
fully reimbursed by Carmike.

3.

By amending Section 7.1(e) to read as follows:

If Executive is a “specified employee” (as defined in Treas. Reg.
§ 1.409A-1(i)), then each payment to which Executive is entitled under § 7.1
that is a payment of deferred compensation from a “nonqualified deferred
compensation plan” (as defined in Treas. Reg. § 1.409A-1(a)) shall be delayed
until the date which is six (6) months and one (1) day after the date Executive
has a “separation from service” (as defined in Treas. Reg. § 1.409A-1(h)).

4.

By amending Section 7.6, General Release, to read as follows:

General Release. The separation benefit provided in § 7.1 shall not be paid
unless Executive signs a General Release of claims in a form reasonably
acceptable to Carmike and such general release shall have become irrevocable on
or before the end of the sixty (60) day period beginning on Executive’s
“separation from service” (as such term is defined in Treas. Reg. § 1.409A-1(h))
and subject to § 7.1(e), payments described in § 7.1 shall commence on the
sixtieth (60th) day following Executive’s separation from service.
Notwithstanding the foregoing sentence, nothing in this § 7.6 is intended to
increase the amount of benefits provided under § 7.1.

5.

Except as otherwise expressly amended herein, the terms and conditions of the
Employment Agreement as in effect immediately before the effective date of this
Amendment shall remain in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Carmike and Executive have executed this Amendment Number
Two as of the date first set forth above.

 

CARMIKE CINEMAS, INC. By:    /s/ Daniel E. Ellis   Daniel E. Ellis   Senior Vice
President, General Counsel and Secretary

 

EXECUTIVE   /s/ S. David Passman III   S. David Passman III